EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Buckley on 6/29/2022.

The application has been amended as follows: 

Please replace claim 1 with the following:

A method for determining an equilibrium dissociation constant (Kd) of a reversible binding pair of a first compound and a second compound, the method comprising:
	injecting a sample into a capillary tube via one or more valves, wherein the sample comprises the first compound, the second compound, and a first compound-second compound complex;
	injecting a mobile phase into the capillary tube via said one or more valves, the sample flowing through the capillary tube under laminar flow conditions, wherein the second compound and the first compound-second compound complex is separated from the first compound by transverse diffusion;
	measuring time dependence of a signal that is proportional to the concentration of the first compound, both unbound and bound to the second compound using a measurement component; and
	determining the equilibrium dissociation constant based on the measured signal versus time dependence;
wherein the Kd is determined by non-linear regression of a binding isotherm with the following equation:


    PNG
    media_image1.png
    72
    464
    media_image1.png
    Greyscale

wherein: 
R is the ratio of concentration of the unbound first compound compared to the total concentration of the first compound in the sample;
[P]0 is the total second compound concentration in the sample; and
[SM]0 is the total concentration of the first compound in the sample.


Claim 65, line 1, please change “material” to – coating material --.

2.	The following references have been considered pertinent to the invention.

“Capillary flow experiments for thermodynamic and kinetic characterization of protein liquid-liquid phase separation”  (Stender    Nature Communications  2021 12:7289).

“aCPSF1 cooperates with terminator U-tract to dictate archaeal transcription termination efficacy”  (Li  eLife 2021:10e70464).

“Comparing the epidermal growth factor interaction with four different cell lines: intriguing effects imply strong dependency of cellular context”  (Bjorkelund  2011 PlosOne  6:e16536).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641